Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 1 of 21 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

GLENDA R. DUNLAP, Individually and as               )
Personal Representative of the Estate of            )
JAMES E. DUNLAP, Deceased, TIFFINEY                 )
DUNLAP, DIANNA SMITH, DERRICK                       )
DUNLAP, and DERRICK MACK,                           )
                                                    )   Cause No.
                              Plaintiff,            )
                                                    )
               vs.                                  )   JURY TRIAL DEMANDED
                                                    )
                                                    )
A.O. SMITH WATER PRODUCTS                           )
COMPANY, a Division of A.O. SMITH                   )
CORPORATION, a Delaware Corporation                 )
with its principal place of business in the State   )
of Wisconsin;                                       )
A.W. CHESTERTON COMPANY, a                          )
Massachusetts Corporation with its principal        )
place of business in the State of Massachusetts;    )
CBS CORPORATION (f/k/a VIACOM,                      )
INC., successor by merger with CBS                  )
CORPORATION f/k/a WESTINGHOUSE                      )
ELECTRIC CORPORATION), a Delaware                   )
Corporation with its principal place of business    )
in the State of New York;                           )
CLEAVER-BROOKS, INC., a Delaware                    )
Corporation with its principal place of business    )
in the State of Georgia;                            )
CRANE CO., a Delaware Corporation with its          )
principal place of business in the State of         )
Connecticut;                                        )
FMC CORPORATION (sued individually                  )
and as successor-in-interest to PEERLESS            )
PUMP CO.), a Delaware Corporation with its          )
principal place of business in the State of         )
Pennsylvania;                                       )
GOULDS PUMPS LLC f/k/a GOULDS                       )
PUMPS, INCORPORATED, a Delaware                     )
Corporation with its principal place of business    )
in the State of New York;                           )
INDIAN HEAD INDUSTRIES, INC., a                     )
Delaware Corporation with its principal place       )
of business in the State of North Carolina;         )


                                                1
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 2 of 21 PageID #: 2



 INGERSOLL-RAND COMPANY, a New                       )
 Jersey Corporation with its principal place of      )
 business in the State of North Carolina;            )
 ITT LLC (sued individually and as successor-        )
 in-interest to ITT CORPORATION f/k/a ITT            )
 INDUSTRIES, INC., successor-in-interest to          )
 BELL & GOSSETT PUMP CO.), an Indiana                )
 Corporation with its principal place of business    )
 in the State of New York;                           )
 STERLING FLUID SYSTEMS (USA) LLC                    )
 (f/k/a PEERLESS PUMP COMPANY), a                    )
 Delaware Corporation with its principal place       )
 of business in the State of Indiana;                )
 TRANE U.S. INC. (f/k/a AMERICAN                     )
 STANDARD, INC. d/b/a AMERICAN                       )
 STANDARD PRODUCTS, INC.), a Delaware                )
 Corporation with its principal place of business    )
 in the State of North Carolina;                     )
 UNION CARBIDE CORPORATION, a New                    )
 York Corporation with its principal place of        )
 business in the State of Texas;                     )
 WARREN PUMPS LLC, a Delaware                        )
 Corporation with its principal place of business    )
 in the State of Maryland;                           )
                                                     )
                               Defendants.           )


                           PLAINTIFFS’ ORIGINAL COMPLAINT

       Plaintiffs GLENDA R. DUNLAP, individually and as successor-in-interest to JAMES E.

DUNLAP, Deceased; along with TIFFINEY DUNLAP; DIANNA SMITH; DERRICK

DUNLAP; and DERRICK MACK (hereinafter “Plaintiffs”) allege as follows:


1.     At all relevant times, each respective Defendant was the agent, servant, employee, and/or

joint-venturer of its co-Defendants. Each Defendant acted in the full course and scope of such

relationship at all such times. At all relevant times, Plaintiffs allege that the following defendants

were individuals, corporations, partnerships, and/or unincorporated associations (1) organized and

existed under the laws of the State of Delaware, some other state or foreign jurisdiction; (2) each of




                                                 2
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 3 of 21 PageID #: 3



them were and are still authorized to and are doing business in the State of Delaware, the laws of

some other state, or foreign jurisdiction; and/or (3) have regularly conducted business in the State

of Delaware: A.O. SMITH WATER PRODUCTS COMPANY, a Division of A.O. SMITH

CORPORATION, a Delaware Corporation with its principal place of business in the State of

Wisconsin; A.W. CHESTERTON COMPANY, a Massachusetts Corporation with its principal

place of business in the State of Massachusetts; CBS CORPORATION (f/k/a VIACOM, INC.,

successor by merger with CBS CORPORATION f/k/a WESTINGHOUSE ELECTRIC

CORPORATION), a Delaware Corporation with its principal place of business in the State of New

York; CLEAVER-BROOKS, INC., a Delaware Corporation with its principal place of business

in the State of Georgia; CRANE CO., a Delaware Corporation with its principal place of business

in the State of Connecticut; FMC CORPORATION (sued individually and as successor-in-

interest to PEERLESS PUMP CO.), a Delaware Corporation with its principal place of business in

the State of Pennsylvania; GOULDS PUMPS LLC f/k/a GOULDS PUMPS, INCORPORATED,

a Delaware Corporation with its principal place of business in the State of New York; INDIAN

HEAD INDUSTRIES, INC., a Delaware Corporation with its principal place of business in the

State of North Carolina; INGERSOLL-RAND COMPANY, a New Jersey Corporation with its

principal place of business in the State of North Carolina; ITT LLC (sued individually and as

successor-in-interest to ITT CORPORATION f/k/a ITT INDUSTRIES, INC., successor-in-interest

to BELL & GOSSETT PUMP CO.), an Indiana Corporation with its principal place of business in

the State of New York; STERLING FLUID SYSTEMS (USA) LLC (f/k/a PEERLESS PUMP

COMPANY), a Delaware Corporation with its principal place of business in the State of Indiana;

TRANE U.S. INC. (f/k/a AMERICAN STANDARD, INC. d/b/a AMERICAN STANDARD

PRODUCTS, INC.), a Delaware Corporation with its principal place of business in the State of




                                                3
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 4 of 21 PageID #: 4



North Carolina; UNION CARBIDE CORPORATION, a New York Corporation with its

principal place of business in the State of Texas; WARREN PUMPS LLC, a Delaware

Corporation with its principal place of business in the State of Maryland.

                                JURISDICTION AND VENUE

2.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and (c).

3.     (a)     This Court has jurisdiction over this case because there is citizenship diversity, and

the matter in controversy exceeds, exclusive of interest and costs, the sum of Seventy-Five

Thousand Dollars ($75,000.00). The Defendants are either (1) Delaware corporations and/or are

subject to jurisdiction in Delaware because of their (2) respective contacts with the State of

Delaware and/or (3) respective conduct of substantial and/or systematic business in Delaware.

Specifically, at all relevant times, times foreign corporation-Defendants and/or their predecessors

manufactured, processed, produced, supplied, provided, distributed, disturbed, and/or utilized

substantial amounts of asbestos and asbestos-containing materials that were sold, distributed, and

used in Delaware.

(b)    Schedule A attached hereto identifies (1) the asbestos exposed individual, JAMES E.

DUNLAP, and (2) at least one doctor who diagnosed the Decedent with an asbestos-related disease.

                                  FIRST CAUSE OF ACTION
                                       (Strict Liability)

      DEFENDANTS AND/OR THEIR “ALTERNATE ENTITIES” ARE LIABLE TO
           PLAINTIFFS FOR STRICT PRODUCT LIABILITY BECAUSE:
4.     At all relevant times each respective Defendant was (1) the successor and/or successor-in-
business/interest; (2) successor of a product or product line; (3) parent; (4) subsidiary; (5) owned

by; or (6) owner of; or (6) member in an entity researching, studying, manufacturing, fabricating,

designing, modifying, labeling, assembling, distributing, leasing, buying, offering for sale,
supplying, selling, inspecting, servicing, installing, contracting for installation, repairing,



                                                4
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 5 of 21 PageID #: 5



marketing, warranting, re-branding, manufacturing for others, packaging and advertising a certain

mineral substance generically known as asbestos as well as asbestos-containing products. For

brevity’s sake, Plaintiffs collectively refer to these entities as the “alternate entities.” Each
respective Defendant is liable to the Plaintiffs its respective alternate entities’ tortious conduct. The

Defendants are responsible for the alternate entities’ acts because the Plaintiffs’ remedies against

each alternate entity has been virtually destroyed. However, the Defendants have acquired the

assets, products, product lines, of each such alternate entity. Defendant shave destroyed the

Plaintiffs’ remedy against each alternate entity. Each Defendant has assumed the risk-spreading role
of each alternate entity. Finally, each Defendant enjoys the alternate entity’s goodwill. Each

respective Defendants alternate entities are as follows:.

DEFENDANT                                              ALTERNATE ENTITY


A.O. SMITH WATER PRODUCTS                              A.O. SMITH CORPORATION
COMPANY

A.W. CHESTERTON COMPANY                                A.W. CHESTERTON CO.
                                                       CHESTERTON (A.W.)
                                                       CHESTERTON INTERNATIONAL, INC.
                                                       CHESTERTON A.W. CO.

CBS CORPORATION                                        WESTINGHOUSE ELECTRIC
                                                        CORPORATION
                                                       WESTINGHOUSE CREDIT
                                                         CORPORATION
                                                       BF STURTEVANT
                                                       VIACOM INTERNATIONAL, INC.
                                                       VIACOM PLUS
                                                       CBS CORPORATION
                                                       CBS BROADCASTING INC. (fka CBS
                                                       INC.)
                                                       BLOCKBUSTER INC.
                                                       MARKETWATCH.COM
                                                       SPORTSLINE.COM
                                                       WESTWOOD ONE, INC.
                                                       VIACOM, INC.
                                                       WESTINGHOUSE PROCESS CONTROL

CLEAVER BROOKS                                         AQUA-CHEM, INC.
                                                       CLEAVER-BROOKS COMPANY, INC.
                                                       NEBRASKA BOILER COMPANY

CRANE CO.                                              CRANE ENVIRONMENTAL


                                                  5
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 6 of 21 PageID #: 6



                                         CRANE PUMPS AND SYSTEMS
                                         VALVE SERVICES
                                         CRANE VALVE GROUP
                                         CRANE SUPPLY
                                         CHAPMAN VALVE CO.
                                         DEMING PUMPS
                                         JENKINS VALVES
                                         COCHRANE, INC.
                                         COCHRANE FEED TANKS
                                         COCHRANE CORPORATION
                                         STOCKHAM VALVES & FITTINGS, INC.

FMC CORPORATION                          PEERLESS PUMP COMPANY
                                         McNALLY INDUSTRIES-NORTHERN
                                          PUMP
                                         FMC AGRICULTURAL PRODUCTS
                                         FMC BIOPOLYMER
                                         FMC LITHIUM
                                         FMC ALKALI CHEMICALS
                                         FMC FORET
                                         NORTHERN PUMP COMPANY

GOULDS PUMPS LLC                         GOULDS PUMPS, INCORPORATED
                                         GOULDS PUMPS (IPG), INC.
                                         ITT INDUSTRIES

INDIAN HEAD INDUSTRIES, INC.             DETROIT GASKET
                                         INDIAN HEAD INDUSTRIES, INC.,
                                         DETROIT GASKET DIVISION
                                         DETROIT GASKET & MANUFACTURING
                                          CO.
                                         MGM BRAKES
                                         DG TRIM PRODUCTS

INGERSOLL-RAND COMPANY                   ALDRICH PUMPS
                                         BUTTERWORTH COMPANY
                                         DRESSER-RAND
                                         INGERSOLL-RAND EQUIPMENT
                                          CORPORATION
                                         INGERSOLL-RAND TRANSPORTATION
                                          SERVICES COMPANY
                                         PACIFIC PUMPS
                                         POWERWORKS
                                         TERRY STEAM TURBINE COMPANY
                                         THERMOKING
                                         WORTHINGTON PUMP COMPANY
                                         WHITON MACHINE COMPANY

ITT LLC                                  ITT CORPORATION
                                         ITT INDUSTRIES, INC.
                                         FOSTER ENGINEERING COMPANY


                                     6
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 7 of 21 PageID #: 7



                                         FOSTER VALVE CO.

STERLING FLUID SYSTEMS (USA) LLC.        STERLING FLUID SYSTEMS (CANADA)
                                           LTD.
                                         STERLING FLUID SYSTEMS
                                         (COLOMBIA)
                                          LTD.
                                         PEERLESS PUMP COMPANY
                                         LaBOUR PUMP COMPANY
                                         STERLING PEERLESS PUMPS

TRANE US, INC.                           AMERICAN STANDARD COMPANIES,
                                          INC.
                                         AMERICAN STANDARD PRODUCTS,
                                          INC.
                                         THE TRANE COMPANY

UNION CARBIDE CORPORATION                THE DOW CHEMICAL COMPANY
                                         UNION CARBIDE CHEMICALS AND
                                           PLASTICS COMPANY, INC.
                                         UNION CARBIDE AND CARBON
                                           CORPORATION
                                         LINDE AIR PRODUCTS COMPANY
                                         NATIONAL CARBON CO., INC.
                                         PREST-O-LITE CO., INC.
                                         UNION CARBIDE COMPANY
                                         CARBIDE AND CARBON CHEMICALS
                                           CORPORATION
                                         BAKELITE COROPORATION
                                         UNION CARBIDE CONSUMER
                                           PRODUCTS CO.
                                         UNION CARBIDE MINING AND
                                           METALS DIVISION
                                         UNION CARBIDE ELECTRONICS
                                         DIVISION
                                         UNION CARBIDE HYDROCARBONS
                                            DIVISION
                                         UNION CARBIDE FERROALLOYS
                                          DIVISION
                                         JENNAT CORPORATION
                                         AMERCHOL CORPORATION
                                         UOP
                                         UCAR CARBON COMPANY
                                         UNION CARBIDE INDUSTRIAL GASES
                                           INC.
                                         PRAXAIR, INC.
                                         POLIMERI EUROPA S.r.l.
                                         ASIAN ACETYLS COMPANY, LTD.


                                     7
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 8 of 21 PageID #: 8



                                                        EQUATE PETROCHEMICAL COMPANY
                                                        UNIVATION TECHNOLOGIES

WARREN PUMPS LLC                                        WARREN PUMPS, INC.
                                                        WARREN PUMPS-HOUDAILLE, INC.
                                                        COLFAX PUMP GROUP
                                                        ALWEILER AG
                                                        HOUTTUIN BV
                                                        IMO PUMP
                                                        ZENITH PUMPS
                                                        QUIMBY PUMP COMPANY, INC.

5.     Defendants, as well as their respective alternate entities knew and intended that their
asbestos and asbestos-containing products be used by the purchaser or user without inspection for
defects or in any of their component parts and without knowledge of the hazards involved in such

use.

6.     Defendants’ asbestos and asbestos-containing products were defective and unsafe for their

intended purpose because breathing asbestos fibers causes serious disease and/or death. The defect

existed in said the asbestos and asbestos-containing products at the time they left the Defendants’
possession and caused personal injuries, including asbestosis, other lung damage, cancer, and Lung

Cancer to users, consumers, workers, bystanders, and others, including Mr. Dunlap while being

used in a reasonably foreseeable manner. Therefore, the Defendants’ asbestos and asbestos-

containing products were defective, unsafe, and dangerous for use.

7.     At all relevant times, the Defendants’ asbestos and asbestos-containing products failed to
perform as safely as an ordinary consumer and/or other “exposed persons” would expect when used

in an intended or reasonably foreseeable manner. Moreover, the asbestos and/or asbestos-containing

products’ inherent dangers outweighed their benefits.

8.     At all relevant times, the asbestos and asbestos-containing products’ foreseeable use
involved a substantial danger not readily recognizable to an ordinary user, consumer, or bystander,

or other “exposed persons” but was known or knowable to Defendants. The Defendants, however

failed to adequately warn of this substantial danger.

9.     Mr. Dunlap was not aware of the substantial danger of using Defendants’ products, and



                                                 8
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 9 of 21 PageID #: 9



these dangers were not readily recognizable by him. These Defendants and their alternate entities

failed to adequately warn of the risks to which JAMES E. DUNLAP, and others similarly situated,

were exposed.

10.     Defendants and their “alternate entities” knew or should have known of the inherent dangers

of their asbestos and asbestos-containing products. Nonetheless these defendants intended that such

asbestos-containing products and/or equipment would be used or handled as described in Exhibit
“A.” Exhibit A is attached to and incorporated into this Complaint. When the Defendants’ asbestos

products was used and/or handled, it released airborne asbestos fibers. The foreseeable use and

handling of the Defendants’ asbestos-containing products and equipment exposed JAMES E.

DUNLAP (and others) to these asbestos fibers.

11.     JAMES E. DUNLAP used, handled, or was otherwise to the Defendants’ asbestos and
asbestos-containing products and equipment in a reasonably foreseeable manner. JAMES E.

DUNLAP’ exposure to asbestos and asbestos-containing products occurred at various locations

described in Exhibit “A.”

12.     As a direct and proximate result Defendants and their respective alternate entities’ conduct,
JAMES E. DUNLAP’s asbestos exposure to asbestos and asbestos-containing products caused

severe and permanent injury to the Plaintiffs; the nature of which, along with the date of Decedent

JAMES E. DUNLAP’s diagnosis and the date he learned such injuries were attributable to exposure

to asbestos and/or asbestos-containing products, are set forth in Exhibit “B.” Exhibit B is attached
to and incorporated into this Complaint.

13.     Plaintiffs allege that progressive lung disease, cancer, and other serious diseases are caused

by inhaling asbestos fibers without perceptible trauma. The resulting disease occurs over a period of

time.

14.     On or about August 16, 2017, JAMES E. DUNLAP suffered and died from lung cancer. Mr.
Dunlap’ Lung Cancer was caused by his exposure to asbestos and asbestos-containing products and

equipment. At the time of Mr. Dunlap’ exposure to asbestos and asbestos-containing products and
equipment, he was unaware that asbestos or asbestos-containing products presented any risk of


                                                 9
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 10 of 21 PageID #: 10



injury and/or disease.

15.     As a direct and proximate result of the Defendants’ conduct referenced above, Decedent
JAMES E. DUNLAP suffered permanent injuries to his person, including, but not limited to, Lung

Cancer, other lung damage, and cancer, from the effect of exposure to asbestos fibers, all to the

Plaintiffs’ general damage in a sum in excess of the jurisdictional limit.

16.     As a direct and proximate result of the Defendants’ conduct referenced above, Plaintiffs
incurred: liability for physicians, surgeons, nurses, hospital care, medicine, hospices, X-rays and

other medical treatment, the true and exact amount thereof being unknown to Plaintiffs at this time.

Plaintiffs respectfully request leave to amend this complaint accordingly when the true and exact

cost of such treatment is ascertained.

17.     As a direct and proximate result of the Defendants’ conduct referenced above, Plaintiffs

have and will continue to be: deprived of the support, society, solace, care, comfort, companionship,

affection, advice, service and guidance of a husband and father in JAMES E. DUNLAP. Plaintiffs

have and will also incur: pecuniary losses, including loss of income, wages, profits, and

commissions, a diminishment of earning potential, and other pecuniary losses; the full nature and
extent of which are not yet known. Plaintiffs request leave to amend this complaint to conform to

proof at the time of trial.

18.     In researching, manufacturing, fabricating, designing, modifying, testing, or failing to test,
warning or failing to warn, labeling, assembling, distributing, leasing, buying, offering for sale,
supplying, selling, inspecting, servicing, installing, contracting for installation, repairing,

marketing, warranting, re-branding, manufacturing for others, packaging, and advertising asbestos

and asbestos-containing products and equipment, Defendants and their “alternate entities” did so

with conscious disregard for the safety of anyone, including James E. Dunlap, who came in contact

with their asbestos and asbestos-containing products, including, but not limited to, asbestosis, other
lung damages, and cancer. The Defendants obtained this knowledge, in part, from scientific studies

performed by, at the request of, or with the assistance of, such Defendants, their “alternate entities”,
on or before 1930, and thereafter.


                                                  10
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 11 of 21 PageID #: 11



19.     On or before 1930, and thereafter, the Defendants and their “alternate entities” were aware

that the general public and other persons, including James E. Dunlap, who would/were likely to

come in contact with their asbestos and asbestos-containing products, had no knowledge or
information indicating that asbestos or asbestos-containing products could cause injury. The

Defendants and their “alternate entities” also knew that the general public and other persons,

including Mr. Dunlap, who came in contact with asbestos and asbestos-containing products, would

assume, and in-fact did assume, that exposure to asbestos and asbestos-containing products was

safe; such exposure was actually extremely hazardous to health and human life.

20.     With this knowledge, the Defendants and their “alternate entities” opted to research,

manufacture, fabricate, design, modify, label, assemble, distribute, lease, buy, offer for sale, supply,

sell, inspect, service, install, contract for installation, repair, market, warrant, re-brand, manufacture

for others, package, and advertise said asbestos and asbestos-containing products without
attempting to protect users, bystanders, or any other people, including but not limited to, James E.

Dunlap, from, or warn of the high risk of injury or death resulting from exposure to asbestos and

asbestos-containing products. Rather than attempting to protect such people from, or warn “exposed

persons” of, the high risk of injury or death resulting from exposure to asbestos and asbestos-

containing products, Defendants and their “alternate entities” intentionally failed to reveal their
knowledge of said risk, failed to warn of said risk and consciously and actively concealed and

suppressed said knowledge from such people and the general public, thus impliedly representing to

such people and the general public that asbestos and asbestos-containing products were safe for all

reasonably foreseeable uses. Defendants, and their “alternate entities” engaged in this conduct and

made these implied representations with the knowledge of the falsity of said implied
representations.

21.     The Defendants and their “alternate entities”, engaged in the conduct described in this

Complaint motivated by their financial interest. The Defendants and their “alternate entities”
engaged in the continuing, uninterrupted research, design, modification, manufacture, fabrication,
labeling, assembly, distribution, lease, purchase, offer for sale, supply, sale, inspection, installation,


                                                   11
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 12 of 21 PageID #: 12



contracting for installation, repair, marketing, warranting, re-branding, manufacturing for others,

packaging and advertising of asbestos and asbestos-containing products. Because of this financial

motivation, Defendants and their “alternate entities” consciously disregarded the safety of users,
bystanders, or any other people, including but not limited to, James E. Dunlap, and were consciously

willing and intended to permit asbestos and asbestos-containing products to cause injury to such

people and induced such people to work with and be exposed thereto.

22.     Defendants, their “alternate entities”, their officers, directors, and managing agents
participated in, authorized, ratified, and had full knowledge of, or should have known of, each of

the acts set forth in this Complaint.

23.     Defendants and their alternate entities are liable for the fraudulent, oppressive, and

malicious acts of their “alternate entities.” Each of Defendants’ officers, directors, and managing

agents participated in, authorized, ratified, and had full knowledge of, or should have known of, the

acts of each of their “alternate entities” as set forth in this Complaint.

24.     The Defendants’ conduct described in this Complaint was and is willful, malicious,
fraudulent, outrageous, and in conscious disregard and indifference to the safety and health of users,

bystanders, or any other people, including but not limited to, James E. Dunlap. Plaintiffs, seek

punitive damages for acts, which include but are not limited to: Defendants and their “alternate

entities”, impliedly warranted their asbestos and asbestos-containing products and equipment to be

safe for their intended use, but their asbestos and asbestos-containing products created an
unreasonable risk of bodily harm to Decedent JAMES E. DUNLAP.

25.     Decedent, JAMES E. DUNLAP’s injuries and death are a result of cumulative exposure to

asbestos and various asbestos-containing products and equipment manufactured, fabricated,

inadequately researched, designed, modified, inadequately tested, labeled, assembled, distributed,
leased, brought, offered for sale, supplied, sold, inspected, serviced, installed, contracted for

installation, repaired, marketed, warranted, re-branded, manufactured for others, packaged and

advertised by the aforementioned Defendants and their “alternate entities,” and each of them
constituted a substantial contributing factor to Decedent’s development of the asbestos disease


                                                  12
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 13 of 21 PageID #: 13



complained of herein. Among the injurious exposures alleged herein are Decedent JAMES E.

DUNLAP’s exposures to asbestos supplied with, affixed and/or added to, and/or installed on the

equipment identified in schools, buildings, and other facilities, including but not limited to, the
Governor Morehead School Complex in Raleigh, NC.

26.    Decedent JAMES E. DUNLAP relied upon Defendants and “alternate entities,” and each of

their representations, lack of adequate warnings, and implied warranties of the fitness of asbestos
and asbestos-containing products. As a direct, foreseeable, and proximate result thereof, Decedent

was injured permanently as alleged herein.

27.    As a direct and proximate result of the actions and conduct outlined herein, Decedent

JAMES E. DUNLAP suffered the injuries and damages alleged herein.

28.    Plaintiffs requests judgment against all of Defendants to the fullest extent of the law and as

described in this Complaint.


                                 SECOND CAUSE OF ACTION
                                       (Negligence)

  DEFENDANTS AND/OR THEIR “ALTERNATE ENTITIES” ARE ALSO LIABLE TO
               PLAINTIFFS FOR NEGLIGENCE BECAUSE:

29.    All of Plaintiffs’ allegations in the First Cause of action are incorporated into this Section

of Plaintiffs’ Complaint.

30.    At all times herein mentioned, Defendants and “alternate entities” negligently and carelessly

researched, manufactured, fabricated, designed, modified, tested or failed to test, abated or failed

to abate, warned or failed to warn of the health hazards, labeled, assembled, distributed, leased,

bought, offered for sale, supplied, sold, inspected, serviced, installed, contracted for installation,
repaired, marketed, warranted, re-branded, manufactured for others, packaged, and advertised a

certain substance commonly known as “asbestos” and other asbestos-containing products and

equipment. The Defendants’ asbestos and asbestos-containing products proximately caused
personal injuries to James E. Dunlap, while being used in a manner that was reasonably foreseeable,



                                                 13
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 14 of 21 PageID #: 14



thereby rendering the Defendants’ asbestos and asbestos-containing products unsafe and dangerous

for use by users, bystanders, and other people, including but not limited to James E. Dunlap.

31.    Defendants and their “alternate entities” had a non-delegable duty to exercise due care while
conducting their business as described above. Each Defendant breached their duty to exercise such

due care.

32.    Defendants and their “alternate entities” intended, knew or should have known that their
asbestos and asbestos-containing products would be transported by truck, rail, ship and other

common carriers, and that in the shipping process the products would break, crumble or be

otherwise damaged; and/or that such products would be used for insulation, construction, plastering,
fireproofing, soundproofing, automotive, aircraft and/or other applications, including, but not

limited to: sawing, chipping, hammering, scraping, sanding, breaking, removal, “rip-out”, and other

manipulation, resulting in the release of airborne asbestos fibers, and that through such foreseeable

use and/or handling users, bystanders, and other people, including but not limited to James E.

Dunlap, would use and/or be in proximity of and exposed to such asbestos fibers.

33.    As a direct and proximate result of the actions and conduct outlined herein, Plaintiffs has

suffered the injuries and damages alleged herein.

                               THIRD CAUSE OF ACTION
              (False Representation Under Restatement of Torts Section 402-B)

  DEFENDANTS AND/OR THEIR “ALTERNATE ENTITIES” ARE ALSO LIABLE TO
           PLAINTIFFS FOR THEIR FALSE REPRESENTATIONS:

34.    All of Plaintiffs’ allegations made above are incorporated into this section of Plaintiffs’

Complaint.

35.    At all relevant times when Defendants and their “alternate entities” researched,

manufactured, fabricated, designed, modified, tested or failed to test, inadequately warned or failed

to warn, labeled, assembled, distributed, leased, bought, offered for sale, supplied, sold, inspected,
serviced, installed, contracted for installation, repaired, marketed, warranted, re-branded,



                                                 14
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 15 of 21 PageID #: 15



manufactured for others, packaged and advertised said the asbestos and asbestos-containing products

described above they also represented to the general public including but not limited to, Decedent

JAMES E. DUNLAP and his employers, that asbestos and asbestos-containing products, were of
merchantable quality, and safe for the use for which they were intended.

36.     The purchasers and users of Defendants’ asbestos and asbestos-containing products,

including but not limited to, Decedent JAMES E. DUNLAP, and his employers, relied upon the

Defendants’ representations of in the selecting, purchasing, and using asbestos and asbestos-
containing products.

37.     The Defendants’ representations and those of their alternate entities were false and untrue.
The Defendants knew at the time they were untrue, in that the asbestos and asbestos- containing

products and equipment were not safe for their intended use, nor were they of merchantable quality

as represented by Defendants in that asbestos and asbestos-containing products and equipment have
incredibly dangerous properties and defects whereby said products cause asbestosis, other lung

damages, and cancer, and have other defects that cause injury and damage to the users and

bystanders of such products, including but not limited to James E. Dunlap, thereby threatening the

health and life of such persons.

38.     As a direct and proximate result of said false representations by Defendants and their
“alternate entities,” James E. Dunlap sustained the injuries and damages alleged herein.

                                   FOURTH CAUSE OF ACTION
                                       (Loss of Consortium)

      PLAINTIFF GLENDA R. DUNLAP COMPLAINS OF DEFENDANTS, DOES 1-400,
               THEIR “ALTERNATE ENTITIES”, AND EACH OF THEM

39.     Plaintiff GLENDA R. DUNLAP incorporates by reference, each and every paragraph of the

First through Fifth Causes of Action herein.

40.     Decedent JAMES E. DUNLAP and Plaintiff GLENDA R. DUNLAP were married on
October 21, 1978, and up to and including the date of his death on August 16, 2017, were, and had
been, husband and wife.


                                                15
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 16 of 21 PageID #: 16



41.     Prior to Decedent JAMES E. DUNLAP’s injuries and death as alleged, he was able and did

perform duties as a spouse. Subsequent to the injuries and as a proximate result thereof, Decedent

JAMES E. DUNLAP was unable to perform the necessary duties as a spouse and the work and
services usually performed in the care, maintenance, and management of the family home, and he

will be unable to perform such work, service and duties in the future. As a proximate result thereof,

GLENDA R. DUNLAP has been permanently deprived and will be deprived of the consortium of

her spouse, including the performance of duties, all to his damages, in an amount presently unknown

but which will be proved at the time of trial.

42.     Plaintiff GLENDA R. DUNLAP’s discovery of this cause of her loss of consortium, as

herein alleged, first occurred within one year of the date this Complaint was filed.

43.     As a direct and proximate result of the acts of Defendants, their “alternate entities”, and each

of them, and the severe injuries and death caused thereby to Decedent JAMES E. DUNLAP, as set

forth in this complaint, Plaintiff GLENDA R. DUNLAP has suffered, and for a long period of time
will continue to suffer, loss of consortium, including, but not limited, loss of services, marital

relations, society, comfort, companionship, love and affection of said spouse, and has suffered severe

mental and emotional distress and general nervousness as a result thereof.

WHEREFORE, Plaintiffs pray for judgment against Defendants, their “alternate entities,” and each
of them, as is hereinafter set forth.

                                    FIFTH CAUSE OF ACTION
                                      (WRONGFUL DEATH)

  DEFENDANTS AND/OR THEIR “ALTERNATE ENTITIES” ARE ALSO LIABLE TO
             PLAINTIFFS FOR WRONGFUL DEATH BECAUSE:

44.     All allegations above are incorporated herein.

45.     As a result of developing Lung Cancer, James E. Dunlap suffered and sustained very serious

injuries and died as a result.

46.     Plaintiffs allege that because of Defendants’ conduct James E. Dunlap’ injuries and illnesses
were permanent in nature and that he was forced to suffer until his death; that his life enjoyment



                                                  16
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 17 of 21 PageID #: 17



was impaired, and that his expected life span was shortened.

47.    Decedent JAMES E. DUNLAP died in Wake County, North Carolina. Plaintiff GLENDA

R. DUNLAP qualified as Personal Representative of the Estate of JAMES E. DUNLAP.

48.    As a result of the Defendants’ conduct the Decedent and all Plaintiffs are entitled to recover

compensatory and punitive damages from the Defendants. Mrs. Dunlap and all of Mr. Dunlap’ heirs

have also lost Mr. Dunlap’ services, protection, care, support, guidance, assistance, and love.

49.    Plaintiffs respectfully request that that the Defendants be cited to appear and answer herein
as the law commands. Furthermore, upon final hearing hereof, Plaintiffs request judgment from the

Defendants jointly and severally, for damages in excess of Seventy-Five Thousand Dollars
($75,000.00) for general, compensatory and special damages; plus a sum well in excess of Seventy-

Five Thousand Dollars ($75,000.00) for punitive damages; for medical expenses in an amount to

be shown upon the trial hereof; together with costs and disbursements herein, and interest on said
judgment from the date of filing until paid as by law provided, for costs of this action and such other

and further relief as to which they may be entitled.

50.    The Defendants’ conduct described above was a direct, proximate and producing cause of

the damages resulting from asbestos-related lung disease of Decedent, and of the following general
and special damages including:

(a)    Damages to punish Defendant for proximately causing Decedent’s untimely death;
(b)    For the past, present, and future pain and suffering, mental and emotional anguish, and
anxiety sustained by Plaintiffs and Decedent;
(c)    The physical impairment suffered by Decedent;
(d)    The disfigurement suffered by Decedent;
(e)    Reasonable and necessary past, present, and future medical and related expenses according
to proof incurred by Decedent;
(f)    Decedent’s lost earnings and net accumulations;
(g)    Reasonable funeral and burial expenses incurred by Decedent’s estate;
(h)    Decedent’s mental anguish caused by the anticipation of pain, death, and forever leaving his
beloved family;



                                                 17
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 18 of 21 PageID #: 18



(i)    Past and future loss of the companionship and society, care, advice, counsel and consortium
which Plaintiffs would have received from the Decedent prior to his illness and death caused by his
exposure to asbestos;
(j)    The past and future mental anguish suffered by Decedent’s heirs as a consequence of
observing the last illness and death of the Decedent;
(k)    The past and future pecuniary loss and loss of inheritance suffered by Decedent’s heirs as a
consequence of the death of Decedent;
(l)    Plaintiff seeks punitive and exemplary damages; and
(m)    Any and all recoverable survival and wrongful death damages on behalf of all statutory
beneficiaries of the Decedent.
(n)    For Plaintiffs’ general damages according to proof;

(o)    For damages for fraud according to proof.

(p)    For Plaintiffs’ cost of suit herein;

(q)    For pre- and post-judgment interest; and

(r)    For such other and further relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

Plaintiffs hereby demands trial by jury as to all issues so triable.

  Dated: May 31, 2019                               Respectfully submitted,

  Of Counsel:                                       THE BIFFERATO FIRM P.A.

  Christopher L. Johnson                            /s/ Ian Connor Bifferato
  WATERS, KRAUS & PAUL                              Ian Connor Bifferato (Bar No. 3273)
  3141 Hood Street, Suite 700                       The Bifferato Firm P.A.
  Dallas, TX 75219                                  1007 North Orange Street, 4th Floor
  214-357-6244 Telephone                            Wilmington, DE 19801
 214-357-7252 Facsimile                             Telephone: (302) 225-7600
 cjohnson@waterskraus.com                           Fax: (302) 298-0688
                                                    cbifferato@tbf.legal

                                                    Brian E. Farnan (Bar No. 4089)
                                                    Michael J. Farnan (Bar No. 5165)
                                                    FARNAN LLP
                                                    919 N. Market St., 12th Floor


                                                  18
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 19 of 21 PageID #: 19



                                       Wilmington, DE 19801
                                       Telephone: (302) 777-0300
                                       Fax: (302) 777-0301
                                       bfarnan@farnanlaw.com
                                       mfarnan@farnanlaw.com

                                       Attorneys for Plaintiff




                                      19
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 20 of 21 PageID #: 20



                                           EXHIBIT “A”
       Decedent JAMES E. DUNLAP’s exposure to asbestos and asbestos-containing products

occurred at various locations within the United States including, but not limited to:


            Location of Exposure              Job Title                        Exposure Dates

            State of North Carolina,          Plumber                          1976-2009
            Department of Administration

            Governor Morehead School
            Complex

            Various buildings including the
            Brooks Street State Building




                                                20
Case 1:19-cv-01009-MN-SRF Document 1 Filed 05/31/19 Page 21 of 21 PageID #: 21

                                      EXHIBIT “B”

      Decedent JAMES E. DUNLAP’s exposure to asbestos and asbestos-containing products
caused severe and permanent injury to the Decedent including, but not limited to, breathing

difficulties, asbestosis, Lung Cancer, lung and/or other cancer, and/or other lung damage.

Decedent JAMES E. DUNLAP was diagnosed with lung cancer on or about August 15, 2017.

Decedent JAMES E. DUNLAP was retired at the time he was diagnosed with lung cancer.
